Citation Nr: 0513244	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a left leg 
disability, to include muscle cramps and aches with myalgia 
and popliteal tendonitis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for a right leg 
disability, to include muscle cramps and aches with myalgia 
and popliteal tendonitis, currently evaluated as 10 percent 
disabling.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1970; and from October 1981 to January 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied an increased rating for 
muscle cramps and aches with myalgia and popliteal 
tendonitis.  

The Board notes that the RO issued a subsequent rating 
decision in November 2002 in which it discontinued the 
veteran's 10 percent rating; and granted separate 10 percent 
ratings for the lower left extremity and the lower right 
extremity.  The veteran seeks higher ratings. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected left leg disability is 
manifested by mild tenderness to palpation in the popliteal 
fossae; it has not been productive of subluxation, frequent 
episodes of locking with effusion into the joint, flexion 
limited to 30 degrees, extension limited to 15 degrees (even 
with consideration of pain), or marked limitation of ankle 
motion.  

3.  The veteran's service-connected right leg disability is 
manifested by mild tenderness to palpation in the popliteal 
fossae; it has not been productive of subluxation, frequent 
episodes of locking with effusion into the joint, flexion 
limited to 30 degrees, extension limited to 15 degrees (even 
with consideration of pain), or marked limitation of ankle 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 10 percent for a left leg disability, to include 
muscle cramps and aches with myalgia and popliteal tendonitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5271 (2004); 
VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.

2.  The criteria for the assignment of an increased rating in 
excess of 10 percent for a right leg disability, to include 
muscle cramps and aches with myalgia and popliteal tendonitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5271 (2004); 
VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 2001 and November 2002 rating 
decisions; the March 2003 Statement of the Case; the October 
2003 Supplemental Statement of the Case; and letters sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for increased ratings for muscle cramps and aches with 
myalgia and popliteal tendonitis of both the left and right 
lower extremities, and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated September 2001, November 2001, 
and February 2005 informed him of the types of evidence that 
would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims for increased ratings for muscle cramps and aches with 
myalgia and popliteal tendonitis, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in September 2001 and November 2001, prior to the 
November 2001 RO rating decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for increased ratings for muscle cramps and 
aches with myalgia and popliteal tendonitis, and to respond 
to VA notice.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
September 2001, November 2001, and February 2005 
correspondence and asked him to identify all medical 
providers who treated him for muscle cramps and aches with 
myalgia and popliteal tendonitis.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent numerous VA 
examinations, including examinations in October 2001 and 
April 2003.  The Board finds these examinations provide 
sufficient findings upon which to determine the severity of 
the veteran's disabilities.  The representative has raised a 
concern that the VA clinicians did not have the benefit of 
the veteran's claims file for review.  However, a medical 
examiner's review of all prior medical records is not 
necessarily required in every case.  See Snuffer v. Gober, 10 
Vet. App. 400, 403-404 (1997) and VAOPGCPREC 20-95 (July 14, 
1995).  Here, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, the 
examinations in question included obtaining a relevant 
history of the disabilities at issue from the veteran.  Under 
these circumstances, there is no duty to provide another 
examination or medical opinion.  Id.
  
As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from November 1966 to June 
1970; and from October 1981 to January 1985.  The service 
medical records show that in October 1982, he was diagnosed 
with muscle cramps and aches.  A neurological examination was 
within normal limits; an orthopedic examination indicated 
possible bilateral popliteal tendonitis and questionable 
myositis.  The PEB report noted that the veteran is seriously 
handicapped in that prolonged walking, standing, and climbing 
ladders causes pain and discomfort.  The veteran was 
medically discharged from service at 10 percent.  By way of a 
March 1985 RO rating decision, the veteran became service 
connected for muscle cramps and aches; popliteal tendonitis, 
bilateral; and myalgia.  

The veteran filed the current increased rating claims in 
March 2001.  He underwent a VA examination in October 2001.  
He complained of pain in his calves and in his knees.  The 
pain in his knees was associated with weakness, stiffness, 
instability, locking, fatigue, and lack of endurance.  He 
reported that the pain in his calves and knees is constant 
and that he has problems moving his left knee due to muscle 
cramps and fatigue.  He reported that he is able to brush his 
teeth, dress himself, take a shower, cook, walk, vacuum, go 
grocery shopping, drive a car, and take out the garbage.  He 
reported being unable to push a lawn mower, do gardening, or 
climb stairs due to pain in his calves and knees.  

Upon examination, the veteran's posture and gait were normal.  
He did not need assistance to ambulate across the room and he 
did not have limited function in standing or walking.  
Examination of the feet revealed no evidence of abnormal 
weight bearing signs.  The muscle group could move the joints 
independently but was limited by pain, fatigability, and 
weakness, specifically on the left.  There did not appear to 
be any tendon muscle damage, bone damage, joint damage, or 
nerve damage, as secondary to muscle condition.  

Examination of the veteran's knees revealed evidence of mild 
crepitus; but no evidence of heat, redness, swelling, 
effusion, drainage, instability, or weakness.  Drawer sign 
and McMurray test were negative.  Flexion of the right knee 
was to 140 degrees without pain; extension was to zero 
degrees without pain.  Flexion of the left knee was to 120 
degrees with pain at 120 degrees; extension was to zero 
degrees, with pain at zero degrees.  Neither knee showed 
weakness, fatigue, incoordination, or lack of endurance.  

Examination of the veteran's ankles revealed no evidence of 
redness, heat, swelling, effusion, drainage, abnormal motion, 
instability, or weakness.  Active dorsiflexion was to 20 
degrees without pain; and active plantar flexion was to 45 
degrees without pain.  

The clinician noted that there was no evidence that the 
veteran suffered from arthritis.  Furthermore, x-rays of the 
veteran's knees were normal.  The clinician diagnosed the 
veteran with myositis; a chronic sprain of the left knee; and 
patellofemoral syndrome of the right knee.  

The veteran underwent another VA examination in April 2003.  
He presented himself with similar complaints and the 
clinician noted little change in the veteran since his 
previous October 2001 examination.  As before, the veteran's 
posture and gait were normal.  He did not need assistance to 
ambulate across the room and he did not have limited function 
in standing or walking; examination of the feet revealed no 
evidence of abnormal weight bearing signs; and there did not 
appear to be any tendon muscle damage, bone damage, joint 
damage, or nerve damage.

Examination of the veteran's knees revealed evidence of 
tenderness to palpation in the popliteal fossae, greater in 
the left than the right.  As in the veteran's previous 
examination, there was no evidence of heat, redness, 
swelling, effusion, drainage, instability, or weakness.  
Drawer sign and McMurray test were negative.  Unlike in the 
previous examination (where range of motion of the left knee 
was 0-120 with pain at the extremes), the veteran's range of 
motion measured from 0-140 degrees bilaterally without any 
pain.  The clinician noted that neither knee had any abnormal 
range of motion, and that there was no limitation of motion 
due to pain, weakness, fatigue, incoordination, or lack of 
endurance.  

Examination of the veteran's ankles yielded normal findings.  
X-rays of the veteran's ankles and knees were all normal.  
The clinician noted the veteran's subjective symptoms, but 
pointed out that the only objective finding was mild 
tenderness to palpation in the popliteal fossae.  

In addition to the veteran's VA examinations, the Board also 
notes that the veteran has sought treatment for a variety of 
conditions on an outpatient basis at the Long Beach VA 
Medical Center.  Most of the records concern conditions other 
than the veteran's lower extremity pain.  It was noted that 
the veteran was offered a full physical therapy program, but 
he declined to participate.  The records reflect that the 
veteran experiences chronic lower back pain as a result of 
degenerative disc disease.  There is some indication that the 
veteran's complaints of leg pain are radicular symptoms, 
though no neurological problems have been noted.  The records 
also reflect that the veteran has not worked since 1998, at 
which time he quit his job as a security guard due to urinary 
frequency.

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
governing recurrent subluxation or lateral instability of the 
knee, a 30 percent rating is warranted when the subluxation 
or lateral instability is severe.  A 20 percent rating is 
warranted when it is moderate.  A 10 percent rating is 
warranted when it is slight.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees. 
 
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
governing ankle limitation of motion, a 10 percent rating is 
warranted for moderate limitation of motion.  A 20 percent 
rating is warranted for marked limitation of motion.    

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5021, a 
diagnosis of myositis will be rated on the basis of 
limitation of motion, as degenerative arthritis.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  In the absence of limitation 
of motion, a 10 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  NOTE (2): The 20 percent and 10 percent 
ratings based on X-ray findings will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).   

Analysis

The Board notes that from January 1985 to March 2001, the 
veteran was rated under Diagnostic Code 5021 governing 
myositis.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5021, myositis will be rated on the basis of limitation of 
motion, as degenerative arthritis.  The diagnostic codes 
governing limitation of motion are Diagnostic Codes 5260 and 
5261.  Since March 2001, the RO has simply rated the veteran 
under Diagnostic Code 5260, governing limitation of motion of 
leg flexion.  Regardless of the Diagnostic Code under which 
the veteran is service connected, the veteran's rating will 
ultimately be determined by limitation of motion.  The Board 
will consider these codes, as well as any other diagnostic 
codes under which the veteran might be entitled to a higher 
rating.     

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5257, 
5260, and 5261, the veteran warrants a 10 percent rating if 
he experiences slight recurrent subluxation or lateral 
instability (DC 5257), leg flexion limited to 45 degrees (DC 
5260), or leg extension limited to 10 degrees (DC 5261).  

The next highest rating of 20 percent is not warranted unless 
the veteran's disability more nearly approximates to moderate 
recurrent subluxation or lateral instability (DC 5257), leg 
flexion limited to 30 degrees (DC 5260), leg extension 
limited to 15 degrees (DC 5261), marked limitation of ankle 
motion (DC 5271), or if the veteran experiences dislocation 
of the semilunar cartilage of the knee with frequent episodes 
of "locking," pain and effusion into the joint (DC 5258).   

The Board notes that under the governing diagnostic codes, 
the veteran fails to meet the criteria for even a 10 percent 
rating.  In both the October 2001 and April 2003 VA 
examinations, the clinician noted that there was no evidence 
of heat, redness, swelling, effusion, drainage, instability, 
or weakness.  Drawer sign and McMurray test were negative.  
Furthermore, the clinician noted that the veteran's posture 
and gait were normal; and that there did not appear to be any 
tendon muscle damage, bone damage, joint damage, or nerve 
damage.
   
The veteran also fails to meet the 10 percent criteria under 
the diagnostic codes dealing with range of motion (which 
require limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees).  The veteran was able to flex his 
right leg to 140 degrees and extend it to zero degrees at 
both of his VA examinations.  Furthermore, there was no pain 
upon movement.  The veteran was able to flex his left leg to 
120 degrees and 140 degrees respectively at his October 2001 
and April 2003 VA examinations; and he was able to extend to 
zero degrees at both examinations.  At the October 2001 
examination, the veteran experienced pain at the extremes of 
his range of motion, but the pain did not arise until the 
veteran flexed to close to 120 degrees (well beyond the 30 
degrees of flexion specified Diagnostic Code 5260).  
Furthermore, he did not experience pain at his April 2003 
examination.  Finally, the veteran had full range of motion 
of both ankles at both examinations, without evidence of 
redness, heat, swelling, effusion, drainage, abnormal motion, 
instability, or weakness.  

There has also been no evidence of dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
"locking," pain and effusion into the joint.  

The Board notes that the VA clinician found minimal objective 
evidence of a disability.  At the October 2001 examination, 
he noted mild crepitus, and at the April 2003 examination, he 
noted mild evidence of tenderness to palpation in the 
popliteal fossae.  There did not appear to be any tendon 
muscle damage, bone damage, joint damage, or nerve damage.

The service-connected right and left leg disabilities do not 
warrant evaluations in excess of 10 percent, even with 
consideration of sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in Deluca.  The Board 
finds that his symptoms, including pain, are addressed and 
contemplated by the 10 percent evaluation.  As stated, the 
evidence does not show that the veteran's pain results in 
additional limitation of motion that more nearly approximates 
limitation of flexion to 30 degrees (Diagnostic Code 5260), 
limitation of extension to less than 15 degrees (Diagnostic 
Code 5261), or marked limitation of ankle motion (diagnostic 
Code 5271).  That is, there is no evidence of additional loss 
of motion due to pain supported by objective findings, or 
weakness, fatigue, incoordination or flare-ups of symptoms 
that result in additional loss of motion, to a degree that 
would support a rating in excess of 10 percent or separate 
compensable ratings under VAOPGCPREC 9-2004.  Thus, the Board 
finds that the current 10 percent evaluations appropriately 
addresse his symptoms, and evaluations in excess of 10 
percent under Diagnostic Codes 5260 or 5261, including 
consideration of sections 4.40, 4.45 and 4.59, are not 
warranted. DeLuca, 8 Vet. App. at 202.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for an increased ratings in excess of 10 percent for 
right and left leg disabilities, to include muscle cramps and 
aches with myalgia and popliteal tendonitis, must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra. 

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his right and left leg disabilities have 
interfered with his employment.  In addition, the evidence of 
record does not reflect frequent periods of hospitalization 
or indicate that the manifestations of the disabilities are 
unusual or exceptional.  Rather, the evidence shows that the 
manifestations are those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment resulting from the 
veteran's disabilities would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for a left leg disability, to include muscle cramps and aches 
with myalgia and popliteal tendonitis, is denied.

Entitlement to an increased rating in excess of 10 percent 
for a right leg disability, to include muscle cramps and 
aches with myalgia and popliteal tendonitis, is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


